SEPARATE CONCURRING OPINION.
ELLISON, P. J.
If it be granted that the trial court, in passing on the motion for new trial had authority to look to the entire evidence in the case, that for defendant as well as that for plaintiff, in order to determine whether punitive damages were excessive, that does not touch the real question involved. The real question is whether the court or the jury measure punitive damages. Of course, if there is no substantial evidence to justify such damages, the court can so declare as a matter of law. And if there is evidence to sustain punitive damages, yet they are put so excessively high, or low, as to strike all reasonable persons as an outrage so as to show that the jury abandoned its functions as a solemn deliberative body, the court may interfere.
In this case the trial court refused defendant’s demurrer, submitted punitive damages to the jury and sustained a verdict for such damages; the trouble being that it thereafter assumed authority to fix the amount of such damages. By reference to our opinion when the case was first here (192 Mo. App. 210, 180 S. W. 1036), it will be seen that we undertook to make plain, by reference to the Missouri cases and other authority, that it was the exclusive province of the jury to name the sum of a plaintiff’s recovery, never to be interfered with by the court except in the instances just stated, where the amount was such as to demonstrate that the jury had abandoned the functions of jurymen and had *360shocked the moral- sense. And we decided that five hundred dollars returned by the jury was not so large as to authorize the trial court, under the foregoing rules of law, to say that the jury had abandoned its proper function and committed an outrage against the moral sense. But the decision of the Supreme Court made in this case on certiorari is “the last previous ruling” and we, of course, should follow it as required by section 6, article 6, Amendment 1884 to the constitution.